Citation Nr: 1236278	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-50 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of all joints.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for facial lacerations.

6.  Entitlement to service connection for a stomach disability. 

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

9.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Carl Pittman, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have arthritis of all joints, a left shoulder disability, a low back disability, a cervical spine disability, facial lacerations, or a stomach disability, that was caused by active military service. 


CONCLUSION OF LAW

Arthritis of all joints, a left shoulder disability, a low back disability, a cervical spine disability, facial lacerations, and a stomach disability, were not incurred as a result of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for arthritis of all joints,
a left shoulder disability, a low back disability, a cervical spine disability,
facial lacerations, and a stomach disability.  He argues that he has all of the claimed disabilities as the result of a 1981 motor vehicle accident, with the exception of a stomach disability, which he argues is related to taking medications for his other claimed disorders.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran's service treatment reports show that in February 1979, the Veteran was treated for right finger pain after getting it caught in a door.  The assessment was right ring finger chip fracture vs. sprain.   In May 1980, he was treated for right knee pain after he hit his knee on a rail coming down some stairs.  There was no diagnosis.  In June 1980, he was treated for low back pain, after lifting heavy objects the day before.  The assessment was "low back pain - strain."  On February 20, 1981, the Veteran was treated after he was involved in a motor vehicle accident (MVA) on the autobahn in Germany.  He reported that he lost control of his vehicle on an icy road and hit a truck.  He complained of left shoulder pain and left leg pain.  He was noted to have multiple small lacerations on his face.  The assessment was abrasions and contusions.  He was provided with a cervical collar, was to remain in his quarters that day, and was to RTC (return to clinic) the next day.  On February 23, 1981, he reported having pain, and that he had been thrown from his car, with multiple injuries around his head, neck, shoulder and left leg.  The neck had spasms with a FROM (full range of motion, passively).  The range of motion of the left shoulder was limited by pain.  The assessment notes contusions and trauma secondary to MVA, cervical sprain, and possible A-C joint separation.  On February 24, 1981, he returned for treatment and was diagnosed with a left A-C (acromioclavicular) joint separation after an X-ray was taken.  The report indicates that he was to rest for 7 to 10 more days, followed by ROM (range of motion exercises), and that he was to be profiled (light duty) for 30 days.  On February 27, 1981, he was noted to complain of back pain while receiving follow-up treatment for his MVA.  He was noted to have no pain, and a full range of motion in his neck.  The report notes back pain secondary to prolonged use of his cervical collar.  On March 11, 1981, he again received follow-up treatment for his MVA.  He complained of ongoing back pain, and a one-week history of left leg muscle spasms.  On March 13, 1981, he was seen at a physical therapy clinic.  The diagnosis was left A-C separation.  There was crepitation of the left A-C joint with shoulder flexion and abduction, and some slowed, jumpy movement, however, the range of motion was within normal limits.  There was pain at the end of the range of motion (flexion and abduction).  In July 1981, the Veteran was treated for complaints that included dizziness, sweating, cold chills, and bilateral knee symptoms.  There was no diagnosis.  The Veteran's separation examination report, dated in August 1981, shows that his "head, face, neck and scalp," abdomen and viscera, upper and lower extremities, feet, "spine, other musculoskeletal," and skin, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having any relevant symptoms, to include swollen or painful joints, head injury, skin diseases, frequent indigestion, broken bones, "arthritis, rheumatism, or bursitis," "painful or 'trick' shoulder or elbow," recurrent back pain, "'trick' or locked knee," or foot trouble.  He noted, "Left shoulder gives me problems," and indicated that he was not taking any medications.  The report notes a history of a separated left shoulder in February 1981, with pain in the shoulder during cold weather.  

The post-service medical treatment reports consist of VA and non-VA reports, dated between 2000 and 2011, summarized as follows: 

A July 2000 private X-ray report for the cervical spine notes degenerative changes.  

A March 2001 private treatment report shows that the Veteran reported a four-week history of a left ankle injury (twisted ankle).

Private treatment reports from R.L.B., M.D., E.L.B., M.D., Sicklerville Chiropractic Center (SCC), and the Cillo Chiropractic Center, dated between 2001 and 2002, note a history of surgery on a "job related" herniated cervical disc in 1991, after he was "hit on the head by the tailgate of a vehicle" (other private reports show that he reported this surgery was in 1993).  He reported a history of a torn ligament while at work in February 2001 after he stepped in a pothole.  He also reported a history of a MVA in July 2000, after which the Veteran complained of symptoms that included neck and low back pain.  With regard to the July 2000 MVA, the Veteran reported that he hit his head on the driver's window, and possible the steering wheel.  His diagnoses included post-traumatic syndrome, cervical sprain and strain, dorsal sprain and strain, and lumbosacral sprain and strain.  A December 2001 MRI (magnetic resonance imaging) study for the lumbar spine notes considerable neural foraminal stenosis at multiple levels.  

A May 2002 report from Dr. G.B. at SCC shows that this physician determined that the Veteran's diagnoses included cervical sprain/strain, complicated by cervical disc syndrome, lumbar sprain/strain, with associated lumbar disc syndrome, cervico-cranial syndrome, and chronic post-traumatic bilateral trapezius and quadrates lumborum myofascitis.  Dr. G.B. concluded that these diagnoses "were the result of injuries sustained in the 7/21/2000 motor vehicle collision."  Dr. G.B. indicated that the Veteran had pre-existing degenerative changes and stenosis of the lumbar spine, and a previous injury to the cervical spine, that rendered him more susceptible to the trauma of the MVA in July 2000.  He concluded that prior to the July 2000 MVA, the Veteran had had certain mild restrictions imposed on him by his pre-existing problems, however, he was now significantly more restricted as a result of the July 2000 MVA.  

Private treatment reports show that the Veteran underwent considerable physical therapy between 2004 and 2006.  In addition, in August 2004, he underwent an anterior cervical diskectomy and interbody fusion, C6-7.  In May 2005, he underwent an anterior cervical diskectomy and interbody fusion C4-5, with a revision in August 2005 after the bone graft was fractured.  In January 2006, he underwent left shoulder debridement, arthroscopic subacromial decompression, arthroscopic subacromial distal clavicle excision, and mini-open rotator cuff repair with Arthrex suture anchors.  The operative report a history of an on-the-job injury after a refrigerator fell on his shoulder and neck.  

Reports from Rehab Associates show that in January 2004, the Veteran reported a history of an on-the-job injury in December 2003, at which time he tripped while moving a refrigerator on a hand truck, and it fell on top of him.  See also report from Neurosurgery Associates of Central Alabama (NACA), dated in January 2004 (same).  The NACA report notes that he had C5-6 fusion, with disc protrusions at C4-5 and C6-7, with mild cord compression.

Reports from the Center for Pain of Montgomery, dated in February 2004 and January 2006, show that the Veteran reported a history of back and leg pain since a fall while lifting a refrigerator in December 2003.  The impressions noted cervical and lumbar degenerative disc disease.  

VA progress notes and hospital reports, dated between 2004 and 2011, show that in 2003, the Veteran was noted to have gout, and to complain of acid reflux.  X-rays for the bilateral knees and ankles, dated in October 2005, were unremarkable.  In October 2007, he underwent lumbar decompression L3 through S1.  In December 2008, he complained of constipation, which he associated with use of medication.  He also reported stomach discomfort, which was noted to have been resolved upon taking Setraline.  In July 2010, he reported sustaining a right calf injury.  In October 2010, he complained of left knee symptoms.  The impression was acute pain left knee, possible gout vs OA (osteoarthritis).  An X-ray was normal.  An October 2010 X-ray was the left ankle was unremarkable.  An October 2010 X-ray of the left foot revealed mild osteoarthritic changes and osseous hypertrophy at the first MTP joint.  

A VA joint examination report, dated in July 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's service and post-service medical history was thoroughly detailed.  His post-service employment history was noted to include work as a laborer in the highway department between 1990 and 2002, during which time he cut down trees, worked with concrete, lifting from 10 to 100 pounds, with frequent lifting of 50 pounds or more, patched holes in the road.  He was hurt on this job, after which he was moved into an office position.  He was also noted to have worked as a delivery driver for hardware store between July 2003 and August 2004.  He was afforded an examination.  The diagnoses were residuals, post arthroscopic left shoulder surgery (debridement of grade 1 SLAP lesion, subacromial decompression, subacromial distal clavicle excision, mini open rotator cuff repair with Arthrex suture anchors) and AC joint spurring, residuals, multilevel fusion of cervical spine for degenerative disc disease, and residuals, post laminectomy for degenerative disc disease and stenosis of lumbar spine.  The examiner concluded that it was less likely as not that the Veteran's left shoulder disability, and lumbar spine disability, were related to his inservice MVA.  With regard to the left shoulder, the examiner stated that the Veteran was separated from service in 1981, and that his left shoulder surgery was not until 2006, which was 25 years later, that he worked for the highway department and as a delivery driver during those intervening years, and that, "in my opinion, this could only be correlated positively if he had significant findings related to the left shoulder in the intervening years before his 2003 accident."  With regard to the lumbar spine, the examiner noted that no abnormalities were found during service, that the Veteran had had three different accidents, and that he did manual work between 1981 and his post-service injuries (in 2000 and 2003).  Finally, with regard to the cervical spine, the examiner stated that he could not provide an opinion without resort to mere speculation.  He explained that although the Veteran had complained of neck pain following his 1981 MVA, with findings of spasms and tenderness, there were no neurological findings during service.  The examiner further explained that the Veteran had a history of cervical spine injury in 1991, with surgery in 1992, with another accident in 2000.  

Reports from the Social Security Administration (SSA) show that the Veteran was determined to have been disabled as of August 2004, with a primary diagnosis of light shoulder rotator cuff repair, and a secondary diagnosis of status post cervical diskectomy.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  The post-service medical evidence shows that the Veteran has been noted to display both "bizarre memory symptoms," and psychotic symptoms, and to have threatened to shoot VA staff.  See e.g., VA progress note, dated in July 2008; December 2008 VA hospital reports; VA psychiatry consultation report.   In addition, the Veteran's service treatment reports do not indicate hospitalization following his February 1981 MVA.  However, he has told VA examiners that he was hospitalized anywhere from ("he thinks he may have stayed there") one day, to "a few days," to "approximately two weeks."  See e.g., VA progress notes, dated in September 2008 and June 2011; July 2008 VA examination report; December 2008 psychosocial assessment.   He did not self-report his July 2000 MVA in these reports.  Furthermore, although his claims are based on the assertion that he has a cervical and lumbar spine disabilities, and a left shoulder disability due to his service, he did not file his VA claim until 2007, and in his application for Social Security disability benefits, he asserted that he was first bothered by these conditions in August 2004.  Finally, on a number of occasions he has complained about financial difficulties to VA examiners.  See e.g., April 2006 VA hospital report; VA progress notes, dated in June 2009 and March 2011; see also September 2008 VA PTSD examination report.  Given the foregoing, the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

A.  Arthritis, Facial Lacerations, Stomach Disability

The Board further finds that the claims must be denied.  With regard to the claims for "arthritis of all joints," and a stomach disability, the Veteran's treatment reports do not show findings of, or diagnoses of, arthritis, or a stomach disorder.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  With regard to the claim for facial lacerations, in February 1981, the Veteran was noted to have multiple small lacerations on his face.  The assessment was abrasions and contusions.  This appears to have been an acute condition, as evidenced by the fact that no subsequent relevant finding, diagnosis, or treatment, is shown, that the Veteran's August 1981 separation examination report shows that his "head, face, neck and scalp," were clinically evaluated as normal, and that in an associated "report of medical history," the Veteran denied having any relevant symptoms.  Therefore, a chronic condition is not shown during service.  Id.

Furthermore, the evidence is insufficient to show that the Veteran currently has arthritis of any joint (other than mild osteoarthritic changes and osseous hypertrophy at the first MTP joint, see October 2010 X-ray), facial lacerations, or a stomach disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, there is no post-service medical evidence to show that the Veteran has any of these claimed conditions.  In this regard, there are complaints of constipation, and acid reflux, but not a diagnosed stomach condition, and some VA "problem lists" note osteoarthritis, without specifying any particular joint.  

In addition, even assuming arguendo that these conditions were currently shown, the earliest post-service medical evidence is dated no earlier than 2000, which is 19years after separation from service.  The Veteran has been found not to be credible, and this period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent evidence to show that that arthritis of any joint was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no competent evidence associating any of the claimed conditions with his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

B.  Left Shoulder Disability

With regard to the claim for a left shoulder disability, the Veteran's service treatment reports show that in February 1981 he was involved in an MVA, after which he complained of left shoulder pain.  He was diagnosed with a left A-C joint separation.  The report indicates that he was to rest for 7 to 10 more days, followed by ROM (range of motion exercises), and that he was to be profiled (light duty) for 30 days.  In March 1981, he was seen at a physical therapy clinic.  The diagnosis was left A-C separation.  There was crepitation of the left A-C joint with shoulder flexion and abduction, and some slowed, jumpy movement, however, the range of motion was within normal limits.  There was pain at the end of the range of motion (flexion and abduction).   There is no record of treatment during the remaining period of service, a period of about five months.  The Veteran's August 1981 separation examination report shows that his upper extremities were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having any relevant symptoms, to include a "painful or 'trick' shoulder or elbow," however, he noted that his left shoulder gave him problems, with pain in the shoulder during cold weather.  

As for the post-service medical evidence, in December 2003, the Veteran sustained an on-the-job injury after he tripped while moving a refrigerator on a hand truck, and it fell on top of him.  In January 2006, he underwent left shoulder surgery, and the operative report lists a history of an on-the-job injury after a refrigerator fell on his shoulder and neck.  There is no competent opinion of record associating a current left shoulder disorder with the Veteran's service.  The only competent opinion is found in the July 2008 VA examination report, and this opinion weighs against the claim.  The VA examiner noted that the Veteran's post-service employment history included work as a laborer in the highway department between 1990 and 2002, during which time he cut down trees, worked with concrete, lifting from 10 to 100 pounds, with frequent lifting of 50 pounds or more, patched holes in the road.  He was also noted to have worked as a delivery driver for hardware store between July 2003 and August 2004.  The examiner concluded that it was less likely as not that the Veteran's left shoulder disability was related to his inservice MVA.  The examiner stated that the Veteran was separated from service in 1981, and that his left shoulder surgery was not until 2006, which was 25 years later, that he worked for the highway department and as a delivery driver during those intervening years, and that, "in my opinion, this could only be correlated positively if he had significant findings related to the left shoulder in the intervening years before his 2003 accident."  This opinion is shown to have been based on a review of the Veteran's C-file, and it is accompanied by a sufficient rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, there is no competent evidence to show that that left shoulder arthritis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Low Back Disability

With regard to the claim for a low back disability, the Veteran's service treatment reports show that in June 1980, he was treated for low back pain, after lifting heavy objects the day before.  The assessment was "low back pain - strain."  In February 1981, the Veteran was involved in an MVA, with complaints that included back pain.  He again reported back pain in March 1981.  However, this was apparently an acute condition, as evidenced by the fact that the service treatment reports do not contain findings or a diagnosis for the back, nor do they show any subsequent treatment during the Veteran's remaining period of service, a period of about five months, and the fact that the Veteran's August 1981 separation examination report shows that his spine was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having any relevant symptoms, to include recurrent back pain.  Therefore, a chronic condition is not shown during service.  38 C.F.R. § 3.303.  The post-service medical evidence shows that the Veteran sustained two low back injuries, and that he underwent low back surgery.  Specifically, he was involved in an MVA in July 2000, after which he complained of symptoms that included low back pain.  In December 2003, he was injured at his job after he tripped while moving a refrigerator on a hand truck, and it fell on top of him.  He complained of symptoms that included back pain, and was diagnosed with lumbar degenerative disc disease.  In October 2007, he underwent lumbar decompression L3 through S1.  There is no competent opinion of record associating a current low back disability with the Veteran's service.  The only competent opinion is found in the July 2008 VA examination report, and this opinion weighs against the claim.  The VA examiner noted that the Veteran's post-service employment history included work as a laborer in the highway department between 1990 and 2002, during which time he cut down trees, worked with concrete, lifting from 10 to 100 pounds, with frequent lifting of 50 pounds or more, patched holes in the road.  He was also noted to have worked as a delivery driver for hardware store between July 2003 and August 2004.  The examiner noted that no abnormalities were found during service, that the Veteran had had three different accidents, and that he did manual work between 1981 and his post-service injuries (in 2000 and 2003).  Finally, there is no competent evidence to show that that arthritis of the lumbar spine was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

D.  Cervical Spine Disability

With regard to the claim for a cervical spine disability, in February 1981, the Veteran was treated after he was involved in an MVA.  He was provided with a cervical collar.  That month, the neck was noted to have spasms with a full range of motion, passively.  The assessment notes cervical sprain.  A later finding that month notes that he had a full range of motion in his neck.  The report notes back pain secondary to prolonged use of his cervical collar.  The Veteran's August 1981 separation examination report shows that his neck and spine were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having any relevant symptoms, to include swollen or painful joints, and "arthritis, rheumatism, or bursitis."  Therefore, a chronic condition is not shown during service.  38 C.F.R. § 3.303.  The post-service medical evidence indicates that the Veteran sustained at least three cervical spine injuries following separation from service, as well as several surgeries.  He has reported sustaining a "job related" herniated cervical disc in 1991, after he was "hit on the head by the tailgate of a vehicle" (other private reports show that he reported this surgery was in 1993).  He was involved in a MVA in July 2000, after which the Veteran complained of symptoms that included neck pain.  With regard to the July 2000 MVA, the Veteran reported that he hit his head on the driver's window, and possible the steering wheel.  His diagnoses included post-traumatic syndrome, and cervical sprain and strain.  In addition, in December 2003, he was injured at his job after he tripped while moving a refrigerator on a hand truck, and it fell on top of him. He complained of symptoms that included neck pain, and was diagnosed with cervical degenerative disc disease.  The Board further notes that in November 2009, the Veteran reported being in an MVA after his car was struck from behind.  See November 2009 VA progress note.  There is no competent opinion of record associating a current cervical spine disability with the Veteran's service.  In this regard, the July 2008 VA examiner stated that he could not provide an opinion without resort to mere speculation.  He explained that although the Veteran had complained of neck pain following his 1981 MVA, with findings of spasms and tenderness, there were no neurological findings during service.  The examiner further explained that the Veteran had a history of cervical spine injury in 1991, with surgery in 1992, with another accident in 2000.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, there is no competent evidence to show that that arthritis of the cervical spine was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

E.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issues on appeal are based on the contentions that arthritis of all joints, a left shoulder disability, a low back disability, a cervical spine disability, facial lacerations, and a stomach disability, were caused by service that ended in 1981.  With regard to the claims for facial lacerations and a stomach disability, while associated symptoms would normally be readily observable, the Board has determined that the Veteran is not a credible historian.  With regard to all claims other than the claim for facial lacerations, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis, or to state whether any of the claimed conditions were caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The service treatment reports have been discussed.  Notwithstanding complaints of left shoulder symptoms, none of the claimed disabilities were shown upon separation from service.  The post-service medical records do not show any relevant treatment prior to 2000, which is about 19 years after separation from service.  With regard to all of the claims, there is no competent, probative evidence of a nexus between any of the claimed conditions and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and his VA and non-VA medical records, and SSA records.  With regard to the claims for cervical spine, low back, and left shoulder disabilities, the Veteran has been afforded examinations, and etiological opinions have been obtained for the claims for the low back and left shoulder.  To the extent that the VA examiner reported that an etiological opinion could not be provided without resort to mere speculation, this conclusion was based on a review of the Veteran's C-file, and it is accompanied by a sufficient rationale.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With regard to all other claims, the Veteran has not been afforded an examination, and an etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the service treatment records do not show any relevant treatment, except for one finding of facial lacerations.  None of these disabilities were shown upon separation from service.  There is no competent medical evidence to show that the Veteran currently has any of these conditions, and there is no competent, probative evidence to show that any of these conditions is related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  




ORDER

Service connection for arthritis of all joints, a left shoulder disability, a low back disability, a cervical spine disability, facial lacerations, and a stomach disability, is denied.  


REMAND

With regard to the claim for hearing loss, a VA audiological examination report, dated in August 2008, shows that upon audiological examination, the Veteran had bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  The diagnosis notes normal sloping to moderately severe sensorineural hearing loss bilaterally.  The examiner noted that the Veteran's hearing was within normal limits upon separation from service, and that the Veteran's hearing loss is less likely as not related to his inservice motor vehicle accident.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

The Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley  v. Brown, 5 Vet. App. 155 (1993); See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board further notes that the Veteran's claim should be considered to include the possibility that he has hearing loss due to exposure to small arms fire, grenades, and generators (as reported during his August 2008 VA examination), as opposed to only his February 1981 MVA.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the foregoing, it appears that the rationale for the opinion in the August 2008 VA examination report is inadequate.  On remand, the Veteran should be afforded another examination for hearing loss, to include obtaining an etiological opinion.

With regard to the claim for an acquired psychiatric disorder, to include PTSD, in May 2008, the RO denied the claim, which it characterized solely as a claim for PTSD.  Evidence of record at the time showed that the Veteran had been diagnosed with major depressive disorder, in addition to PTSD.  The U.S. Court of Appeals for Veterans Claims ("Court") has held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered the development required for, and evidence as to, an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. § 3.304(f) (2011); McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

Finally, in September 2008, the Veteran was afforded a VA PTSD examination.  The examiner indicated that the Veteran's PTSD was related to his on-the-job injury in 2003, but that his motor vehicle accidents in February 1981 and July 2000 "could have both resulted in PTSD and any attempt to state which accident caused PTSD symptoms would be mere speculation."  

When an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In this case, the September 2008 VA examiner's explanation is insufficient for adjudicating this claim.  Id.  On remand, the Veteran should be afforded another examination.  

With regard to the claim for a TDIU, the issues on appeal being remanded are inextricably intertwined with the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, adjudication of the TDIU claim must be deferred. 

The Veteran is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an audiological examination in order to ascertain the nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should be advised that the Veteran has been found not to be credible. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral hearing loss was caused by his service. 

If the examiner cannot express the requested opinion, the examiner should fully explain the reasons therefor. 

The examiner should be advised as follows: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

2.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  

3.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM- IV.  The RO should provide the examiner with a summary of the verified stressor.  The claims files should be provided to the examiner in connection with the examination.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  The report of examination should include the complete rationale for all opinions expressed. 

If the examiner cannot express the requested opinion, the examiner should fully explain the reasons therefor. 

The examiner should be advised as follows: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for bilateral hearing loss, and an acquired psychiatric disorder, to include PTSD, and entitlement to TDIU.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


